

116 HR 3707 IH: Double the Enforcement and Fines of Everyone Associated with Terrible Robocalls Act of 2019
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3707IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Babin introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo increase the penalties for certain robocall, spoofing, and telemarketing violations. 
1.Short titleThis Act may be cited as the Double the Enforcement and Fines of Everyone Associated with Terrible Robocalls Act of 2019 or the DEFEAT Robocalls Act of 2019. 2.Increased penalties for certain robocall, spoofing, and telemarketing violations (a)Section 227 of the Communications Act of 1934 (1)Forfeitures generallySection 503(b)(2)(D) of the Communications Act of 1934 (47 U.S.C. 503(b)(2)(D)) is amended— 
(A)by inserting (or, in the case of a violation of section 227, except for subsection (e) of such section, shall not exceed $39,278) after $10,000; and (B)by inserting (or, in the case of a violation of section 227, except for subsection (e) of such section, shall not exceed a total of $294,580) after $75,000. 
(2)Criminal penalties generally 
(A)General penaltySection 501 of the Communications Act of 1934 (47 U.S.C. 501) is amended— (i)by inserting (or, in the case of a violation of section 227, except for subsection (e) of such section, not more than $20,000) after $10,000 the first place it appears; and 
(ii)by inserting (or, if the subsequent violation is a violation of section 227, except for subsection (e) of such section, not more than $20,000 (or, if any such previous conviction was for violation of section 227, except for subsection (e) of such section, not more than $40,000)) after $10,000 the second place it appears. (B)Violation of rules, regulations, and so forthSection 502 of the Communications Act of 1934 (47 U.S.C. 502) is amended by inserting (or, in the case of a rule, regulation, restriction, or condition made or imposed by the Commission under section 227, not more than $1,000) after $500. 
(3)Spoofing of caller identification informationSection 227(e)(5) of the Communications Act of 1934 (47 U.S.C. 227(e)(5)) is amended— (A)in subparagraph (A)(i)— 
(i)by striking $10,000 and inserting $22,556; and (ii)by striking $1,000,000 and inserting $2,255,598; and 
(B)in subparagraph (B), by striking $10,000 and inserting $20,000.  (4)Actions by State attorneys generalSection 227(g)(1) of the Communications Act of 1934 (47 U.S.C. 227(g)(1)) is amended by striking actual monetary loss or receive $500 in damages and inserting twice the amount of actual monetary loss or receive $1,000 in damages.  
(5)Private rights of actionSection 227 of the Communications Act of 1934 (47 U.S.C. 227) is amended— (A)in subsection (b)(3), by striking actual monetary loss from such a violation, or to receive $500 in damages for each such violation and inserting twice the amount of actual monetary loss from such a violation, or to receive $1,000 in damages for each such violation; and 
(B)in subsection (c)(5), by striking actual monetary loss from such a violation, or to receive up to $500 in damages for each such violation and inserting twice the amount of actual monetary loss from such a violation, or to receive up to $1,000 in damages for each such violation. (b)Telemarketing and Consumer Fraud and Abuse Prevention Act (1)Civil penaltiesSection 6 of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6105) is amended— 
(A)in subsection (b), by adding at the end the following: Notwithstanding the preceding provisions of this subsection, the amount of the civil penalty under section 5(l) of the Federal Trade Commission Act (15 U.S.C. 45(l)) for violation of an order of the Commission to cease and desist from conduct that constitutes a violation of a rule of the Commission under section 3 of this Act, and the amount of the civil penalty that the Commission may recover under section 5(m)(1)(A) of the Federal Trade Commission Act (15 U.S.C. 45(m)(1)(A)) for violation of a rule of the Commission under section 3 of this Act, shall be not more than $85,060 for each violation.; and (B)in subsection (d), by adding at the end the following: Notwithstanding the preceding sentence, the amount of the civil penalty under subparagraph (A) of section 1055(c)(2) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5565(c)(2)) for violation of a rule of the Commission under section 3 of this Act may not exceed $11,562 for each day during which the violation or failure to pay continues, the amount of the civil penalty under subparagraph (B) of such section 1055(c)(2) for violation of such a rule may not exceed $57,812 for each day during which the violation continues, and the amount of the civil penalty under subparagraph (C) of such section 1055(c)(2) for violation of such a rule may not exceed $2,312,484 for each day during which the violation continues.. 
(2)Actions by StatesSection 4(a) of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6103(a)) is amended by striking damages and inserting twice the damages sustained by residents of such State.  (3)Actions by private personsSection 5(a) of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6104(a)) is amended— 
(A)in the first sentence, by striking $50,000 and inserting $25,000; and (B)in the second sentence, by striking damages and inserting twice the damages sustained. 
(c)Effective dateThe amendments made by this section shall apply with respect to violations occurring after the date that is 60 days after the date of the enactment of this Act. 